Judgment unanimously affirmed. Memorandum: The Hearing Officer determined that it would jeopardize insti*540tutional safety and correctional goals to transport four inmate witnesses from one correctional facility to another to testify at petitioner’s disciplinary hearing; therefore, the Hearing Officer interviewed the witnesses when petitioner was not present. The Hearing Officer’s determination had a rational basis and complied with the applicable regulation (see, 7 NYCRR 254.5; People ex rel. Bradley v Smith, 115 AD2d 225, lv denied 67 NY2d 604).Petitioner was found guilty of four separate assaults upon correctional officers as well as unhygienic conduct, threats upon correctional officers, and the refusal to obey a direct order. In light of petitioner’s lengthy institutional record of serious violations of inmate rules, the imposition of a penalty of 720 days’ continuous confinement in special housing and loss of good time credits for two years was not so disproportionate as to shock one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222).Petitioner’s remaining claim lacks merit (Matter of Coleman v Kelly, 130 AD2d 976, affd 72 NY2d 850). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Dillon, P. J., Callahan, Denman, Balio and Law-ton, JJ.